Case 2:21-cv-00186-JCM-EJY Document 15
                                    17 Filed 06/07/21
                                             06/09/21 Page 1 of 4
Case 2:21-cv-00186-JCM-EJY Document 15
                                    17 Filed 06/07/21
                                             06/09/21 Page 2 of 4
Case 2:21-cv-00186-JCM-EJY Document 15
                                    17 Filed 06/07/21
                                             06/09/21 Page 3 of 4




     June 9, 2021.
Case 2:21-cv-00186-JCM-EJY Document 15
                                    17 Filed 06/07/21
                                             06/09/21 Page 4 of 4
